Case 2:17-cv-08635-KM-MAH Document 57 Filed 08/13/20 Page 1 of 3 PageID: 440



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



 VARIAN HOOKS,
                                              Civ. No. 17-8635 (KM) (MAH)
                Plaintiff,
                                               MEMORANDUM & ORDER
 v.

 CITY OF ENGLEWOOD, ET AL.,

              Defendants.



KEVIN MCNULTY, U.S.D.J.:


      This matter comes before the Court on the Report and Recommendation
(“R & R”) (DE 56) of the Honorable Michael A. Hammer, United States
Magistrate Judge, recommending that Plaintiff Varian Hooks’ complaint (DE 1)
be dismissed with prejudice.
      IT APPEARING that Mr. Hooks is represented by counsel, Nathaniel
Davis, and through counsel filed a Complaint on October 18, 2017, that alleged
that Defendants, the City of Englewood, the City of Englewood Police
Department, Police Chief John Collins, Police Officers Gallego and Migliore, and
Jason Mejia subjected him to excessive force while arresting him (DE 1); and
      IT FURTHER APPEARING that Defendants then filed Answers (DE 6, DE
7) to the Complaint and a pretrial scheduling order was entered on April 6,
2018 (DE 11); and
      IT FURTHER APPEARING that the parties then engaged in discovery and
amended scheduling orders were entered in 2019 (DE 24, DE 29); and
      IT FURTHER APPEARING that on November 1, 2019, Mr. Hooks
appeared to be deposed in this matter, but terminated the deposition early and
stated that he no longer wished to prosecute his claims (DE 56 at 2); and



                                    1
Case 2:17-cv-08635-KM-MAH Document 57 Filed 08/13/20 Page 2 of 3 PageID: 441



      IT FURTHER APPEARING that on November 13, 2019, Judge Hammer
held a status conference; and
      IT FURTHER APPEARING that as a result of Plaintiff’s statements during
his deposition, Judge Hammer issued an order directing Plaintiff’s counsel to
submit by November 22, 2019, “a declaration to the Court and his adversaries,
signed by Mr. Hooks, which indicates whether Mr. Hooks intends to continue
to prosecute his action” (DE 40 at 2); and
      IT FURTHER APPEARING that Mr. Hooks failed to comply with Judge
Hammer’s November Order; and
      IT FURTHER APPEARING that Judge Hammer issued an order to show
cause directing Plaintiff to state in writing by December 23, 2019, why the
Complaint should not be dismissed in light of Mr. Hook’s statement that he did
not wish to proceed (DE 43); and
      IT FURTHER APPEARING that on December 23, 2019, Mr. Hooks’s
counsel filed a letter requesting an additional 30 days to comply with Judge
Hammer’s order as Mr. Davis had been unable to reach Mr. Hooks (DE 45); and
      IT FURTHER APPEARING that on December 26, 2019, Judge Hammer
issued a text order stating the following:
      The Court has considered Mr. Davis’s December 23, 2019 letter [D.E. 45]
      submitted in response to the Court’s December 16, 2019 Order to Show
      Cause [D.E. 43]. Plaintiff’s request for the additional thirty (30) days to
      submit a declaration from Plaintiff Varian Hooks regarding whether he
      wishes to continue this litigation is granted, and any such declaration
      from Mr. Hooks shall be filed by January 23, 2020. However, Plaintiff is
      advised that in view of the age of this case, and the extended time
      afforded Mr. Hooks to declare whether he wishes to proceed with the
      litigation, the Court will not extend the deadline any further. Failure to
      comply will result in a Report and Recommendation that the District
      Court dismiss this matter, with prejudice, based on Mr. Hooks’s
      deposition testimony, and for failure to prosecute this action pursuant to
      Fed. R. Civ. P. 41.

(DE 46); and




                                      2
Case 2:17-cv-08635-KM-MAH Document 57 Filed 08/13/20 Page 3 of 3 PageID: 442



      IT FURTHER APPEARING that neither Mr. Hooks nor his counsel ever
submitted a declaration to the Court, and never responded to defense counsel’s
proffer of a stipulation of voluntary dismissal (DE 41); and
      IT FURTHER APPEARING that on May 18, 2020, Judge Hammer held a
status conference with all counsel during which Plaintiff’s counsel stated that
he was still not able to make contact with Mr. Hooks to confirm whether he
wished to proceed with this matter (DE 56 at 4); and
      IT FURTHER APPEARING that on May 29, 2020, nearly seven months
after initially ordering Plaintiff to clarify whether he wished to prosecute this
action, Judge Hammer issued the R & R recommending that this action be
dismissed with prejudice for failure to prosecute pursuant to Fed. R. Civ. P.
41(b); and
      IT FURTHER APPEARING that Plaintiff has not filed objections to the R &
R; and
      IT FURTHER APPEARING that Judge Hammer properly considered the
six factors to be considered prior to dismissing a complaint pursuant to Rule
41(b) as outlined by the Third Circuit in Poulis v. State Farm Fire & Cas. Co.,
747 F.2d 863 (3d Cir. 1984), and this Court being in agreement with Judge
Hammer that the Poulis factors weigh in favor of dismissal;
      IT IS THEREFORE this 13th day of August, 2020
      ORDERED that Judge Hammer’s Report and Recommendation (DE 56) is
ADOPTED, and Plaintiff’s complaint (DE 1) is DISMISSED WITH PREJUDICE.
      The clerk shall close the file.


                                        /s/ Kevin McNulty
                                        ____________________________________
                                        Kevin McNulty
                                        United States District Judge




                                        3
